Citation Nr: 1004535	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected hypoglycemia for the portion of the claim/appeal 
period prior to July 5, 2007.

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected diabetes mellitus with history of 
hypoglycemia for the portion of the claim/appeal period from 
July 5, 2007.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for residuals of 
lumbar spine injury.  


REPRESENTATION

Veteran represented by:	Patrick H. Donahue, Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by 
the above Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2007, the Veteran and his wife presented hearing 
testimony before the undersigned Veterans Law Judge at the 
RO.  The transcript is in the claims file.    

The Board previously denied the Veteran's claims of service 
connection for GERD and residuals of lumbar spine injury in 
August 2007 and the Veteran appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
October 2008, the Veteran, through his attorney, and the 
Secretary of Veterans Affairs (the parties) submitted a 
Joint Motion for Remand (Joint Motion), which asked the 
Court to vacate the portion of the August 2007 Board 
decision that denied the claims and remand the claims to the 
Board for further proceedings in accordance with the Joint 
Motion.  In a November 2008 Order, the Court granted the 
motion.  The case now returns to the Board following the 
Court Order.  

In the August 2007 decision, the Board also remanded the 
issue of entitlement to a compensable evaluation for 
hypoglycemia for further evidentiary development.  Based on 
such development, the Veteran was awarded an increased 
disability rating of 10 percent effective from July 5, 2007, 
by the RO for diabetes mellitus with history of 
hypoglycemia, in a May 2009 rating decision.  However, 
because this increase did not constitute a full grants of 
the benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Consequently, the issues involving an increased rating for 
hypoglycemia will now be considered, as is reflected on the 
first page of this decision.

The issues of service connection for GERD and service 
connection for residuals of lumbar spine injury are herein 
REMANDED to the Department of Veterans Affairs Regional 
Office.  VA will notify the Veteran when further action is 
required.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, the evidence 
shows that his hypoglycemia is managed by diet only during 
the portion of the claim/appeal period prior to July 5, 
2007.  

2.  For the portion of the claim/appeal period from July 5, 
2007, the evidence shows that the Veteran's diabetes 
mellitus with hypoglycemia is managed by diet only.  

3.  The Veteran has not taken oral hypoglycemic agents or 
insulin to manage his diabetes mellitus or hypoglycemia.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the 
criteria for a disability rating of 10 percent for 
hypoglycemia were met for the portion of the claim/appeal 
period prior to July 5, 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic 
Code (DC) 7999-7913 (2009).

2.  The criteria for a disability rating higher than 10 
percent have not been not met or approximated for the 
Veteran's diabetes mellitus with hypoglycemia for the 
portion of the claim/appeal period from July 5, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.119, DC 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent 
any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of decision of the 
Board, a court shall take due account of rule of prejudicial 
error.  The Supreme Court in essence held that - except for 
cases in which VA has failed to meet the first requirement 
of 38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption 
of prejudicial error imposed an unreasonable evidentiary 
burden upon VA and encouraged abuse of the judicial process, 
and determinations on the issue of harmless error should be 
made on a case-by-case basis.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

During the course of this appeal, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court held that, pursuant 
to 38 U.S.C. § 5103(a), a VCAA notice for an increased 
rating claim must include the following information: (1) the 
VA must notify the veteran that in order to substantiate a 
claim, he or she must provide (or ask the VA to obtain) 
medical or lay evidence demonstrating that his or her 
disability has worsened or increased in severity and the 
effect the worsening has had on his or her employment and 
daily life; (2) if the veteran's current diagnostic code 
"contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied" by providing 
the evidence described above-the example provided was where 
a "specific measurement or test result" would be required-
then the VA must give "at least general notice" of that 
requirement; (3) the VA must tell the veteran that if he or 
she is assigned a higher rating, that rating will be 
determined by applying relevant diagnostic codes, which 
generally provide for disability ratings between 0-100%, 
"based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life"; and (4) the notice must also provide examples 
of the types of medical and lay evidence - such as job 
application rejections - that the veteran may submit (or ask 
the VA to obtain) "that are relevant to establishing [her 
or] his entitlement to increased compensation."  

However, recently, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) issued a decision on 
appeal that vacated and remanded the decision of the 
Veterans Claims Court in Vazquez-Flores.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  The 
reasoning of the Federal Circuit's Vazquez-Flores decision 
precludes the interpretation of section 5103(a) as requiring 
notice tailored to the specific claim of a particular 
veteran, such as notice of diagnostic code criteria that 
would not be satisfied by evidence that a disability has 
worsened or increased in severity and the effect of the 
worsening on the veteran's employment, such as where a 
specific measurement or test result would be required.  
Consequently, the second element contained in the Court's 
decision (if the veteran's current diagnostic code "contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied" by providing the 
evidence described above-the example provided was where a 
"specific measurement or test result" would be required-then 
the VA must give "at least general notice" of that 
requirement) is no longer legally required.  Such notice 
also does not need to inform the veteran of the need to 
submit evidence concerning the affect a service-connected 
disability has on his or her "daily life" because only the 
average loss of earning capacity, and not impact on daily 
life, is subject to compensation under 38 U.S.C. § 1155.  
Generic notice in response to a particular type of claim - a 
claim for an increased rating - is all that is required.    

In regard to the Veteran's claimed hypoglycemia, the Board 
notes that the Veteran was informed in the December 2003 
VCAA notice letter that the evidence needed to show that his 
service-connected disability had gotten worse in order to 
establish entitlement to an increased evaluation for his 
service-connected disability.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim in 
said notice letter.  In addition, the RO later explained how 
VA assigns the disability rating and effective date in March 
2006 and December 2008 correspondence and included a 
thorough description of the types of evidence that the 
Veteran should submit in support of his increased rating 
claim.  His claim was subsequently readjudicated.  Thus, the 
December 2003 VCAA notice letter together with the March 
2006 and December 2008 follow-up notice letters satisfied 
notice requirements with respect to the Veteran's increased 
rating claim.  Any timing defect has been cured by issuance 
of proper notice followed by readjudication of the claim.  
Mayfield, supra.   

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, the 
January 2005 Statement of the Case (SOC), and the December 
2006, February 2009, and May 2009 Supplemental Statements of 
the Case (SSOCs), which cumulatively included a discussion 
of the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  Moreover, neither 
the Veteran nor his attorney has demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in connection with his 
increased rating claim in December 2003, January 2008, and 
May 2009.  It is notable that neither the December 2003 nor 
the January 2008 VA medical examinations included claims 
folder review.  However, the record shows that the RO 
obtained a November 2008 supplemental medical opinion based 
on review of the claims folder from the physician who co-
signed the January 2008 report and the May 2009 examination 
included claims folder review.  Also, the Veteran's service 
treatment records (STRs) are of record.  Further, post-
service treatment records adequately identified as relevant 
to the claims have been obtained, to the extent possible, 
and are associated with the claims folder.  


The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  The Veteran specifically indicated in the June 
2009 SSOC notice response that he had no other information 
or evidence to submit and asked that his case be returned to 
the Board as soon as possible for appellate consideration.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims adjudicated herein.  Accordingly, 
the Board will proceed with appellate review.  

II.  Increased Evaluation for Hypoglycemia

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder, including a November 15, 2009, 
letter from the Veteran's attorney.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Veteran seeks a compensable disability evaluation for 
hypoglycemia prior to July 5, 2007, and a disability 
evaluation higher than 10 percent for diabetes mellitus with 
history of hypoglycemia from July 5, 2007.  The Veteran is 
rated under hyphenated Diagnostic Code (DC) 7999-7913 prior 
to July 5, 2007, and is, therefrom, rated under DC 7913.  
See 38 C.F.R. § 4.27.  He filed his claim for an increased 
rating in February 2003.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's 
determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been 
pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under DC 7913, diabetes mellitus which is manageable by 
restricted diet only is rated 10 percent disabling.  
Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Diabetes requiring insulin, restricted 
diet, and regulation of activities is rated at 40 percent.  
Where the disorder requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care 
provider, plus complications that would not be compensable 
if separately rated, it is rated 60 percent disabling.  
Diabetes requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under DC 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  Note 
(2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  38 
C.F.R. § 4.119.

A.  The period prior to July 5, 2007

As stated above, the Veteran is currently in receipt of a 
noncompensable disability evaluation for hypoglycemia for 
the portion of the appeal period prior to July 5, 2007.  See 
38 C.F.R. § 4.31.  In order for the Veteran to receive a 
compensable rating of 10 percent, the evidence must show 
that his hypoglycemia is manageable by restricted diet only.

In the present case, the Board notes that there is 
conflicting evidence of record regarding whether the 
Veteran's hypoglycemia was manageable by restricted diet 
only for this portion of the claim and appeal period.  

As for evidence against the claim, the Board notes that the 
Veteran showed no evidence of pathological hypoglycemic 
disorder at the January 2008 VA medical examination.  The 
examiner explained that, despite the report of a positive 
glucose tolerance test in 1979, the test was known to be 
unreliable and misleading and the Veteran's multiple fasting 
blood sugars over time indicate values well above the level 
of concern for hypoglycemic disorder.  Although the January 
2008 examination report is noted to be outside this portion 
of the appeal period, it is clearly relevant as the January 
2008 VA examiner suggests that the Veteran did not even have 
symptoms of hypoglycemia during the relevant portion of the 
period.  This evidence indicates that the Veteran is not 
entitled to a compensable rating for his hypoglycemia.    

However, in support of the claim, the Veteran had repeatedly 
reported in written statements that he managed his 
hypoglycemic symptomatology by eating.  For example, in a 
March 2006 statement, the Veteran wrote that his 
hypoglycemia required a strict dietary schedule which 
included "costly foods" and "inconvenient snacks."  Also, 
the impression noted by the December 2003 VA endocrine 
diseases examiner of "episodes of hypoglycemia which are 
related to dietary habits or improper scheduling of meals" 
tends to support the Veteran's assertion that his 
hypoglycemia was manageable by diet alone.  Furthermore, an 
April 2003 VA treatment record shows that a nurse 
practitioner noted an assessment of active hypoglycemia and 
wrote that she discussed diet with the Veteran.  This 
evidence, which indicates management of hypoglycemia by 
diet, suggests that the Veteran is entitled to a 10 percent 
rating for his hypoglycemia.      

After careful consideration of the record to include the 
evidence above, the Board resolves all reasonable doubt in 
favor of the Veteran regarding the degree of disability and 
finds that entitlement to a 10 percent disability rating for 
hypoglycemia for the portion of the period prior to July 5, 
2007, is warranted.  38 C.F.R. § 4.3.  While the Board has 
considered whether staged ratings are warranted for this 
period, the factual findings do not show distinct time 
periods where the Veteran's hypoglycemia exhibited symptoms 
that would warrant different ratings.  See Hart, supra.  
Thus, a staged rating is not warranted.    

However, the Veteran is not entitled to the next higher 
disability rating of 20 percent for this portion of the 
claim/appeal period.  He does not contend, and the evidence 
does not otherwise show that treatment of his hypoglycemia 
requires use of oral medication or insulin, which is 
required for a 20 percent disability rating.


B.  The period from July 5, 2007

As stated above, the Veteran is currently in receipt of a 10 
percent disability evaluation for diabetes mellitus with 
hypoglycemia for the portion of the appeal period from July 
5, 2007.  See 38 C.F.R. § 4.31. 

In order for the Veteran to receive the next higher rating 
of 20 percent, the evidence must show that management of his 
diabetes mellitus with hypoglycemia requires insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  However, the evidence does not support the assignment 
of a schedular rating of 20 percent.  The Veteran does not 
contend, and the evidence does not show, that he takes any 
medication to manage his diabetes mellitus.  Instead, it 
shows that he manages his symptomatology with diet alone.  
In this regard, the Board notes that the Veteran's attorney 
wrote in March 2009 correspondence that the Veteran's 
condition requires him to maintain a controlled diet and 
that "medication management [was] presently being 
considered."  Approximately two months later, the May 2009 
VA diabetes examiner noted that the Veteran's current 
treatment for his claimed disability remained diet alone 
because he had both diabetes mellitus and reactive 
hypoglycemia, and the condition was difficult to control 
since oral medications and insulin tend to aggravate 
hypoglycemia.  Despite the consideration of use of 
medications to manage diabetes mellitus with hypoglycemia, 
mere consideration is not sufficient to warrant an increased 
evaluation of 20 percent because the schedular criteria 
specifically contemplates required use of medication.  Thus, 
the preponderance of the evidence weighs against the 
assignment of a disability rating higher than 10 percent for 
diabetes mellitus with hypoglycemia. 

Based on the foregoing, the Board finds that the Veteran's 
diabetes mellitus with hypoglycemia more closely 
approximates the criteria for the currently assigned 
10 percent disability rating under DC 7913 throughout this 
portion of the appeal period and entitlement to a higher 
rating on a schedular basis is not warranted.  While the 
Board has considered whether staged ratings are warranted 
for this period, the factual findings do not show distinct 
time periods in which the Veteran's diabetes mellitus with 
hypoglycemia exhibited symptoms that would warrant different 
ratings.  See Hart, supra.  Thus, a staged rating is not 
warranted.    

C.  Other Considerations

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, after careful review of the available diagnostic 
codes and the evidence of record, the Board finds there are 
no other codes that provide a basis to assign an evaluation 
higher than the rating assigned herein. 

The Board has further considered whether the Veteran's 
hypoglycemia and/or diabetes mellitus with hypoglycemia 
warrants referral for consideration of a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b); see Barringer 
v. Peake, 22 Vet. App. 242 (2008).  In this regard, the 
Board notes that the Veteran's wife wrote in a statement 
received in February 2009 that he has had to miss work or 
leave work or meetings early due to hypoglycemia 
symptomatology.  However, after review of the record, the 
Board finds that any limits on the Veteran's employability 
due to his service-connected disability have been 
contemplated in the currently assigned 10 percent disability 
rating under DC 7913.  The evidence does not sufficiently 
reflect that the Veteran's claimed disability has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment.  This conclusion 
is supported by the October 2008 decision of the Social 
Security Administration, which found that the Veteran was 
disabled but that his claimed service-connected disability 
was "non-severe" at that time.  The record does not show an 
exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant 
consideration of the assignment of an extraschedular rating.  
Since application of the regular schedular standards is not 
rendered impracticable in this case, referral of this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for consideration of the assignment of an 
extraschedular evaluation is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim for an increased rating for the period 
discussed here and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to a 10 percent disability evaluation for 
service-connected hypoglycemia for the portion of the appeal 
period prior to July 5, 2007, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.

Entitlement to an evaluation higher than 10 percent for 
service-connected diabetes mellitus with history of 
hypoglycemia for the portion of the appeal period from 
July 5, 2007 is denied.

REMAND

In the October 2008 Joint Motion, the parties agreed that 
the Board had not provided an adequate statement of reasons 
and bases with respect to the Veteran's claim for GERD 
because it did not address whether the Veteran is entitled 
to service connection on a secondary basis as related to his 
service-connected hypoglycemia.  The parties further agreed 
that the Board erred in its duty to assist by failing to 
ensure that VA procured an adequate examination in 
connection with the claim.  The parties explained that the 
medical nexus opinion provided by the March 2005 VA examiner 
did not address whether there was a relationship between the 
Veteran's service-connected hypoglycemia and GERD.  Thus, in 
consideration of the foregoing, the Board finds that a 
remand is necessary in order to schedule the Veteran for a 
medical examination and obtain a medical opinion based on 
review of the claims folder that addresses whether the 
Veteran's GERD is caused or aggravated by his service-
connected hypoglycemia.    

The parties also agreed that the Board failed to provide an 
adequate statement of reasons and bases for its conclusion 
that the Veteran's lumbar spine injury was not aggravated by 
service.  The parties specifically noted that the Board did 
not adequately address the Veteran's own assertions about 
worsening symptomatology and failed to address the testimony 
of his wife and former commanding officer with respect to 
the claim.  We also note that recently, in Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the 
Federal Circuit recently emphasized that VA is required to 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits.  
Although the Board notes that a medical opinion was 
previously obtained in connection with the claim in March 
2005, in consideration of the foregoing, we find that a 
remand is necessary in order to obtain another medical 
opinion that considers the lay testimony regarding the 
continuity of symptomatology as well as the clinical 
documentation of record, and addresses the question of 
whether there is a nexus relationship between the Veteran's 
current lumbar spine disorder and active military service.  

Finally, we note that the Veteran's attorney has submitted a 
letter dated November 15, 2009, advancing arguments, with 
references to the evidentiary record, in support of service 
connection for GERD and lumbar spine disability.  Attached 
was an October 2008 Social Security Award Letter, 
determining that the Veteran is disabled, without specifying 
the particular disabilities underlying the decision.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate 
medical examination for his claimed 
gastrointestinal disorder.  The claims file, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  Based on review of the claims folder, 
including the medical evidence identified 
on page 2 of the November 15, 2009, letter 
from the Veteran's attorney, the examiner 
should identify any gastrointestinal 
disorder which has been demonstrated by the 
Veteran since filing his claim in February 
2003, and state whether it is at least as 
likely as not (i.e., at least a 50 percent 
degree of probability) that any identified 
current gastrointestinal disorder is 
related to active military service, to 
include any symptomatology shown therein; 
or whether such a relationship to service 
is unlikely (i.e., a probability of less 
than 50 percent.

b.  If the examiner determines it is 
unlikely that the Veteran's current 
gastrointestinal disorder is causally or 
etiologically related to service, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent degree 
of probability), or unlikely (less than a 
50 percent probability) that the 
Veteran's current gastrointestinal 
disorder has been caused or aggravated by 
his service-connected hypoglycemia (or 
diabetes mellitus with hypoglycemia) 
disability.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to the 
baseline level of disability.

e.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  

2.  Schedule the Veteran for appropriate medical 
examination for his claimed lumbar spine 
disorder.  The claims file, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all findings 
reported in detail. 

a.  Given the clinical documentation of 
record and the Veteran's complaints and the 
lay statements of his wife and former 
commanding officer of continuity of low 
back symptomatology since service, and 
noting the medical evidence identified on 
pages 2 and 3 of the November 15, 2009, 
letter from the Veteran's attorney, the 
examiner should identify any lumbar spine 
disorder which has been demonstrated by the 
Veteran since filing his claim in February 
2003, and state whether the records show by 
clear and unmistakable evidence (which 
requires a very high likelihood, much 
greater than 50-50 degree of probability) 
that a lumbar spine disorder pre-existed 
the Veteran's active service.

b.  If the examiner determines that a 
lumbar spine disorder clearly and 
unmistakably existed prior to service, then 
the examiner should provide an opinion as 
to whether there were any increased 
symptoms in service and, if so, whether 
such symptoms clearly and unmistakably 
represented mere natural progression of the 
pre-existing disorder, as opposed to 
aggravation.  

c.  If the examiner determines that a 
lumbar spine disorder did not clearly and 
unmistakably exist prior to service, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent degree 
of probability), or unlikely (less than a 
50 percent probability) that the 
Veteran's current lumbar spine disorder 
arose in or is causally related to active 
military service, to include any 
symptomatology shown therein.  

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to the 
baseline level of disability.

f.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  

3.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claims should be readjudicated.  If 
any benefit sought on appeal remains denied, the 
Veteran and his attorney should be provided with 
a Supplemental Statement of the Case and given 
an appropriate period of time for response.


The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at 
this time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


